Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 17, 2019

The Court of Appeals hereby passes the following order:

A19E0045. FARAH et al. v. MARTINEZ et al.

      Appellants Alicia Farah, Foxxie Real Estate Investments, LLC, Colossal
Property Development, LLC, Eric Walton, and Pristine Palaces, LLC (collectively
“Appellants”) filed an application for interlocutory review in this Court on April 15,
2019. The application did not include the file stamped Certificate of Immediate
Review as required under Court of Appeals Rule 30 (c).


      On April 16, 2019, Appellants filed the instant emergency motion, seeking an
extension of time to refile the application with the file stamped copy of the Certificate
of Immediate Review. However, under our rules, there are no extensions of time to
file interlocutory applications. See Court of Appeals Rule 30 (i). Accordingly, the
emergency motion is DENIED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/17/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.